J-S44033-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: J.C., a Minor        :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                                         :
                                         :
                                         :
                                         :
APPEAL OF: Y.C., Mother                  :            No. 654 EDA 2017

             Appeal from the Decree entered January 18, 2017
           in the Court of Common Pleas of Philadelphia County,
          Family Court Division, No(s): CP-51-AP-0001308-2016;
                          CP-51-DP-0000932-2016

BEFORE: BENDER, P.J.E., SHOGAN and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                          FILED JULY 31, 2017

     Y.C. (“Mother”) appeals from the Decree granting the Petition filed by

the Philadelphia Department of Human Services (“DHS”) to involuntarily

terminate her parental rights to her minor son, J.C. (“Child”), born in 2016,

pursuant to section 2511 of the Adoption Act, see 23 Pa.C.S.A. § 2511, and

to change his permanency placement goal to adoption. We affirm.

     In its Opinion, the trial court set forth the relevant factual and

procedural history, which we adopt for the purpose of this appeal. See Trial

Court Opinion, 3/21/17, at 1-10.

     On appeal, Mother raises the following issues for our review:

     1. Did the trial court erred [sic] when it found that [DHS,] by
        clear and convincing evidence[,] had met its burden to
        terminate [Mother’s] parental rights pursuant to 23 Pa.C.S.A.
        § 2511(a)(1)[,] (2), [](5) [and] (8)?

     2. Did the trial court erred [sic] when it found that the
        termination of Mother’s parental rights was in [] Child’s best
J-S44033-17


         interests[,] and that [DHS] had met its burden pursuant to 23
         Pa.C.S.A. § 2511(b)?

      3. Did the trial court erred [sic] in changing the permanen[cy]
         placement goal from reunification to adoption?

Brief for Mother at 3.1

      In her first issue, Mother contends that the evidence did not establish,

by clear and convincing evidence, sufficient grounds to involuntarily

terminate her parental rights.     Id. at 9.   Mother asserts that, “from the

beginning of the case[, she] began to work on her case objectives for

visitation, housing, mental health and drug treatment before she was

incarcerated for the probation violation.”     Id. at 10.   Mother also asserts

that, prior to her incarceration, she “had housing with her brother and then

was able to get her own apartment.” Id. Mother claims that, after she “was

released from incarceration, she continued to work on her case objectives,

had negative drug screens[,] and was then able to visit with [Child] in

September 2016.”      Id.    Mother argues that the trial court “completely

discounted [her] actual work on her case objectives.” Id.




1
  Mother failed to address her third issue in the argument section of her
brief. Therefore, it is waived. See Pa.R.A.P. 2119(a) (providing that the
argument section of an appellant’s brief is to be “divided into as many parts
as there are questions to be argued; and shall have at the head of each
part--in distinctive type or in type distinctively displayed--the particular point
treated therein, followed by such discussion and citation of authorities as are
deemed pertinent.”). Even if Mother had properly presented this issue, we
would have determined that it lacks merit based on our disposition of
Mother’s first two issues.


                                   -2-
J-S44033-17


      In its Opinion, the trial court addressed Mother’s first issue, set forth

the relevant law, and determined that DHS had established, by clear and

convincing evidence, grounds for termination of Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), and (5). 2        See Trial Court

Opinion, 3/24/17, at 10-13, 15.       We agree with the reasoning of the trial

court, and affirm on this basis as to Mother’s first issue. See id.

      In her second issue, Mother contends that the evidence did not

establish, by clear and convincing evidence, sufficient grounds to determine

whether involuntarily terminating her parental rights was in Child’s best

interest.   Brief for Mother at 12.   Mother asserts that the caseworker had

insufficient time to observe Mother’s interactions with Child, so as “to truly

develop a comprehensive analysis of the nature of the bond between

[them.]”     Id.   Mother also claims that “[t]he [trial c]ourt’s visitation

restrictions on [her,] and the time that she has been incarcerated have

made it difficult for Mother to work on establishing a bond with [Child].” Id.


2
   Although the trial court indicated, in its Decree, that Mother’s parental
rights had been involuntarily terminated pursuant to 23 Pa.C.S.A.
§ 2511(a)(1), (2), (5) and (8), the trial court did not address subsection
2511(a)(8) in its Pa.R.A.P. 1925(a) Opinion. Moreover, termination under
subsection 2511(a)(8) would not have been appropriate, as 12 months had
not elapsed between the date when Child was removed from Mother’s care,
and the date of the termination Order. Nevertheless, satisfaction of any one
subsection of section 2511(a), along with consideration of subsection
2511(b), is sufficient for the involuntary termination of parental rights. See
In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Thus,
because the trial court properly determined that involuntary termination of
Mother’s parental rights was appropriate under subsections 2511(a)(1), (2),
(5) and (b), its Order warrants affirmation.


                                  -3-
J-S44033-17


Mother argues that, with additional time and contact with Child, she will be

able to continue to develop a significant parent-child bond with him. Id.

     In its Opinion, the trial court addressed Mother’s second issue, set

forth the relevant law, and determined that the issue lacks merit. See Trial

Court Opinion, 3/24/17, at 14-15. We agree with the reasoning of the trial

court, and affirm on this basis as to Mother’s second issue. See id.

     Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/31/2017




                                 -4-
                                                                              Circulated 06/29/2017 04:1   PM




 THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA, PHILADELPHIA COUNTY
                  IN THE COURT OF COMMON PLEAS



IN THE INTEREST OF:                     :   FAMILY COURT DIVISION
                                        :   JUVENILE BRANCH

J. C., a Minor                          :   CP-51-AP-0001308-2016/CP-51-DP-0000932-2016
d/o/b:   IIM016
Appeal of:                              :   Superior Court No: 654 EDA 2017
Y. I. C., Mother




                                        OPINION                                  C:




                   .


INTRODUCTION


          Y.I.C. ("Mother"), Appeals from the Decree and Order entered by this Court on

January 18, 2017, granting the Petition to Involuntarily Teiniinate Mother's Parental

Rights, and changing the Permanency Goal from reunification to Adoption, of her minor

son, J.C., ("Child"), (d/o/b:   101/2016). The Petition was filed by the Department of
Human Services ("DHS") on December 30, 2016, and served on Mother.


          This Court held a Goal Change/Termination of Parental Rights Hearing on

January 18, 2017. After a full Hearing on the merits, this Court found that clear and




                                                                                              1
convincing evidence was presented to terminate the parental rights of Mother, and the

rights of unknown putative Father and change the permanency goal to Adoption.           1




       In response to the Decree and Order of January 18, 2017, counsel for Mother

filed a Notice of Appeal with Statement of Matters Complained of on Appeal on

February 16, 2017.



          STATEMENT OF MATTERS COMPLAINED OF ON APPEAL


       In her Statement of Matters Complained of on Appeal, Mother raises the

following issues:


            1.    The trial court erred when it found that the
                  Department of Human Services by clear and
                  convincing evidence had met its burden to terminate
                  Appellant's parental rights pursuant to 23 Pa.C.S.A.
                  §2511 (a)(1), (a)(2), (a)(5), and (a)(8).


           2.     The trial court erred when it found that the
                  termination of Mother's parental rights was in the
                  Child's best interest and that the Department of
                  Human Services had met its burden pursuant to
                  §2511(b).


             3.    The trial court erred in changing the permanent
                   placement goal from reunification to adoption.




1Mother's parental rights were also involuntarily terminated on November 30, 2015 as to her two
children: 0.0., d/o/b:M11,09- CP-51-DP-0045276-2009; and R.G., d/o/b:Siaff/02-CP-51-DP-0012074-
2010. (Appeals were not filed).


                                                                                                  2
                              PROCEDURAL HISTORY


   Mother has a history of severe drug use; lack of mental health treatment and parental

neglect of her children. (Exhibit "A" Statement of Facts, attached to DHS Petition for

Involuntary Termination of Parental Rights, filed 12/30/2016,11"a").


   On April 15, 2016, the Department of Human Services (DHS) received a General

Protective Services (GPS) Report alleging that Mother and Child had tested positive for

phencyclidine (PCP) at the time of the Child's birth on April 14, 2016. Mother stated

that she voluntarily left Interim House, where she had been receiving substance abuse

treatment, because the program was not helping her. The Report alleged that Mother left

Interim House on April 5, 2016 and that Mother's two older Children were in the process

of being adopted. The Child, J.C., was expected to be discharged from the hospital on

April 16, 2016. He weighed six pounds and 12 ounces at the time of birth. Mother had

five prenatal visits between the months of October 2015 and April 2016 at Women's Care

Center. Mother has a history of anxiety, depression, and was diagnosed with bipolar

disorder. Mother was not compliant with her mental health treatment recommendations.

It was further alleged that Mother has a criminal history and was arrested and charged

with receiving stolen property and the unauthorized use of a motor vehicle on June 20,

2015. Mother refused to provide the name of the Child's Father. This Report was

determined as valid. (Exhibit "A" Statement of Facts, attached to DHS Petition for

Involuntary Termination of Parental Rights, filed 12/30/2016, ¶ "b").




                                                                                           3
   On April 18, 2016, DHS obtained an Order of Protective Custody (OPC) for the

Child. (Exhibit "A" Statement of Facts, attached to DHS Petition for Involuntary

Termination of Parental Rights, filed 12/30/2016, ¶ "c").


   On April 19, 2016, the Child was discharged from Hahnemann Hospital to the care of

DHS, and was placed in the care of his Maternal Grandmother, M.C. (Exhibit "A"

Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

Rights, filed 12/30/2016, ¶ "d").


   A Shelter Care Hearing was held on April 20, 2016 before the Honorable Allan L.

Tereshko. Temporary Legal Custody was transferred to DHS. The Child was placed in

Kinship Care with Maternal Grandmother, M.C. Mother is referred to CEU for an

assessment and forthwith drug screen. (Shelter Care Order, 4/20/2016). Also on April

20, 2016, Mother was seen at the CEU and she tested positive for PCP. (Exhibit "A"

Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

Rights, filed 12/30/2016, ¶ "f").


   The identity and whereabouts of the Child's Father are unknown to DHS. (Exhibit

"A" Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

Rights, filed 12/30/2016, ¶ "h").


    On April 25, 2016, DHS filed a Dependent Petition for the Child. DHS determined

that there was sufficient basis to find that Aggravated Circumstances existed pursuant to

42 Pa.C.S. §6302 (5), in that on November 30, 2015, the parental rights of Mother were

involuntarily teuiiinated as to her two other Children: R.G., d/o/b:M5/2002, CP-51-



                                                                                            4
DP -0012074-2010; and    0.0., d/o/b:IIIMIE/2009, CP-51-DP-0045276-2009. (Exhibit "A"
Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

Rights, filed 12/30/2016, ¶ "i").


   Mother's two other Children: R.G., and 0.0. have been adopted by the Children's

Maternal Grandmother, M.C. (Exhibit "A" Statement of Facts, attached to DHS Petition

for Involuntary Termination of Parental Rights, filed 12/30/2016, ¶ "j").


   An Adjudicatory Hearing was held on April 27, 2016, before the Honorable Allan L.

Tereshko. Legal Custody of the Child remains with DHS, and placement remains in

Kinship Care. Mother's visitation is suspended until she renders a negative drug screen.

If she renders a negative drug screen, Mother shall have liberal supervised visits with the

Child at the Agency. Mother to attend all of Child's medical appointments. Mother

referred to CEU for forthwith drug screen, assessment, and dual diagnosis, and three

randoms prior to next court date. Mother also referred to ARC for parenting and housing.

(Order of Adjudication and Disposition- Child Dependent, 4/27/2016).


    On April 27, 2016, the Court found that clear and convincing evidence was presented

to establish that the alleged Aggravated Circumstances exist as to Mother. The parental

rights of Mother have been involuntarily terminated with respect to another Child.

(Aggravated Circumstances Order, 4/27/2016).


    On April 27, 2016, May 4, 2016, and May 16, 2016, Mother was seen at CEU. On all

three dates, Mother tested positive for PCP. (Exhibit "A" Statement of Facts, attached to

DHS Petition for Involuntary Termination of Parental Rights, filed 12/30/2016, ¶ "m").



                                                                                              5
     On May 16, 2016, Mother was scheduled to receive substance abuse assessment;

however, she failed to return to the CEU following her urinalysis drug screen. (Exhibit

"A" Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

Rights, filed 12/30/2016, ¶ "n").


     On June 9, 2016, June 22, 2016, and July 7, 2016, Mother was seen at the CEU. On

all three dates, Mother tested positive for PCP. (Exhibit "A" Statement of Facts, attached

to DHS Petition for Involuntary Telinination of Parental Rights, filed 12/30/2016, ¶ "o").


     On July 15, 2016, Mother was incarcerated at Riverside Correctional Facility (RCF)

due to violating the terms of her probation. (Exhibit "A" Statement of Facts, attached to

DHS Petition for Involuntary Termination of Parental Rights, filed 12/30/2016, ¶ "p").


     A Permanency Review Hearing was held on July 28, 2016, Honorable Allan L.

Tereshko found that Legal Custody of the Child remains with DHS. Placement of the

Child remains in Foster Care (Kinship). Child is placed with Maternal Grandmother,

M.C., in Kinship through Progressive Life. Mother is currently incarcerated in RCF,

PP#816099. Mother to the CEU for assessment, dual diagnosis and forthwith screen plus

3   randoms upon her release from prison. CUA to make outreach to Mother. Prior order

on visitation to stand. SCP to be held, Mother is to participate by phone. CUA to contact

Mother's prison counselor. (Permanency Review Order, 7/28/2016).


     On August 30, 2016, CUA-TP4C held an SCP meeting. The goal for the Child was

"return to parent". The parental objectives for Mother were:   1)   continue drug and
alcohol treatment; 2) continue mental health treatment; 3) follow the rules of the home



                                                                                             6
where she is residing; and 4) per the Court's Order, Mother is not to have visitation with

the Child until she renders negative urine drug screens. Mother failed to participate in

SCP meeting. (Exhibit "A" Statement of Facts, attached to DHS Petition for Involuntary

Termination of Parental Rights, filed 12/30/2016, ¶ "r").


    A Peiiiianency Review Hearing was held on October 20, 2016, before the
                                                                           Honorable
Allan L. Tereshko. The Court held that Legal Custody of the Child remains with
                                                                               DHS,
and placement of the Child remains in Foster Care (Kinship). Child is placed with

Maternal Grandmother, M.C., in Kinship through Progressive Life. Mother's weekly

supervised visits at the Agency to continue. Mother is referred to CEU for monitoring,

continue with dual diagnosis program and ARC. CEU report as to Mother is

incorporated by reference. (Permanency Review Order, 10/20/2016).


    On November 11, 2016, CUA-TP4C held a SCP meeting. The goal for the Child was

"return to parent". The parental objectives for Mother were: 1) continue drug and

alcohol treatment; 2) continue mental health treatment; 3) per the Court's Order, Mother

is not to have visitation with the Child until she renders negative urine drug
                                                                               screens, and
4) Mother to continue with ARC services. Mother participated in the
                                                                    meeting. (Exhibit
"A" Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

Rights, filed 12/30/2016, ¶ "t").


    Mother's Probation, after her guilty plea to Unauthorized Use Mother/Other Vehicles

on 5/24/2016, was REVOKED/NEW STENTENCE: 9-23 months in a
                                                          County prison
with credit for time served; re-entry eligibility; detainer lifted. (Disposition
                                                                                 1/10/2017,
CCP Criminal Docket- CP-51-CR-0007547-2015).


                                                                                              7
TERMINATION HEARING


        On January 18, 2017, this Court held a Goal Change/Termination Hearing and

heard testimony only on DHS's Petition to Ten iinate Mother's Paternal Rights as to

Child, J.C. Mother was present at the hearing and represented by her attorney.
                                                                               (N.T.
1/18/2017, p.4 at 18).


        Counsel for DHS, Caitlin Dunston, called her first witness, Ashley Wright, Core

Case Manager, Turning Points for Children. She testified she has been the
                                                                          Case Manager
since the Child was brought into care on April 18, 2016, when he was removed from
                                                                                  the
hospital directly to his Maternal Grandmother. The Child was born with PCP in his

system, and Mother was transient. (N.T. 1/18/2017, p.7 at 13-25).


        Ms. Wright testified, Mother's objectives were established at that time, and
                                                                                     they
included comply with sobriety, treat for mental health, treat for drug and/or alcohol,

obtain housing, and have visitation with the Child. (N.T. 1/18/2017, p.8 at 1-20).


       Regarding visitation, Mother was not to have visits with the Child unless her urine

screens were negative. Regarding drug and/or alcohol, and mental health services,

Mother was to continue to remain at Interim House, where she enrolled while she was

pregnant with the Child. She was also referred to Men and Woman of Human

Excellence, another dual-diagnosis program. Ms. Wright testified Mother did not

complete any drug/alcohol programs. (N.T. 1/18/2017, p.8 at 21-25; p.9 at 1-20).


       She also noted that throughout this case, Mother had been ordered to go to
                                                                                  CEU
for random drug screens. Mother had positive drug screens consistently,
                                                                        and produced


                                                                                            8
three negative drug screens in September 2016. Therefore, she was allowed to visit with

the Child during the month of September until she produced a positive drug screen for

PCP again. (N.T. 1/18/2017, p.10 at 15-25; p.11 at 1-3).


       Mother received mental health services at Men and Women of Human

Excellence, where she was involved in group treatment. Mother also had services at

NHS Parkside, TOP. However, Mother was not consistent with attending mental health

services, and never completed a drug and alcohol or mental health program. (N.T.

1/18/2017, p.11 at 4-18; p.14 at 12-19).


       Ms. Wright noted Mother had first been incarcerated from July to September of

2016 for a probation violation due to charges of theft. She communicated with Mother's

Probation Officer and noted that Mother has to submit to random drug screens as a

condition of probation. After that incarceration, Mother tested negative for drug screens

at CEU in September 2016, and was allowed visits with her Child. Visits were halted

when Mother tested positive for PCP in October 2016, and then was incarcerated again in

November 2016. (N.T. 1/18/2017, p.12 at 1-25; p.13 at 1-23).


       Regarding Mother's housing situation, Ms. Wright testified Mother had an

apartment for a short period of time, but she was living with her brother and his wife at

that time. Ms. Wright testified that Mother is currently incarcerated and upon release,

she believes Mother is not in a position to provide a home for her Child. (N.T.

1/18/2017, p.14 at 1-11).




                                                                                            9
        Ms. Wright testified she sees the Child twice a month at the Kinship home with

his Maternal Grandmother and his two siblings,   0.0., and R.G.   The Child is bonded to

his Grandmother, and the Child looks to her for parental care and duties because he has

been with her since birth. She further opined that the Child would not suffer irreparable

harm if Mother's parental rights were terminated. She further stated it is in the Child's

best interest to be adopted because he is stable with his Grandmother, and his siblings,

and is well taken care of. She last saw the Child on 1/05/2017 and he was safe.

Progressive Life Center provides kinship services for Maternal Grandmother (N.T.

1/18/2017, p.15 at 24-25; p.16 at 1-7; p.17 at 20-25; p.18 at 1-13).


        Ms. Wright testified a Father was never identified for the Child, and no one has

come forward to claim paternity. Father remains unknown for this Child. She further

testified Mother has a third Child, E.L., d/o/b: 03/19/2004, who resides with her Father,

and is not in the dependency system. (N.T. 1/18/2017, p.16 at 11-24).


       Mother was next to testify. She testified she has contact with her Children by

telephone through her Mother, the Children's Grandmother. She has visited with her

Child four times recently, and that she is bonding with him. She further stated she has

signed up for both parenting classes and mental health services. (N.T. 1/18/2017, p.21 at

3-21; p.23 at 3-14).


STANDARD OF REVIEW AND LEGAL ANALYSIS

       When reviewing an Appeal from a Decree terminating parental rights, an

Appellate Court is limited to determining whether the decision of the trial court is

supported by competent evidence. Absent an abuse of discretion, an error of
                                                                            law, or


                                                                                            10
insufficient evidentiary support for the trial court's decision, the decree must stand.

Where a trial court has granted a petition to involuntarily terminate parental rights, an

appellate court must accord the hearing judge's decision the same deference that it would

give to a jury verdict. The Pennsylvania Superior Court need only agree with a trial

court's decision as to any one subsection under 23 P.C.S.A. §2511 (a) in order to affirm a

termination of parental rights. In re D.A.T. 91 A.3d 197 Pa.Super.2014).

        The standard of review in termination of parental rights cases requires appellate

Courts to accept the findings of fact and credibility determinations of the trial court if

they are supported by the record. If the factual findings are supported, appellate courts

review to determine if the trial court made an error of law or abused its discretion. A

decision may be reversed for an abuse of discretion only upon demonstration of manifest

unreasonableness, partiality, prejudice, bias, or         We have previously emphasized

our deference to trial courts that often have first-hand observations of the parties

spanning multiple hearings. In re T.S.M., 620 Pa. 602, 71 A.3d 251, 267 (2013) (citations

and quotation marks omitted) In re Adoption of C.D.R., 2015 PA Super 54, 111 A.3d

1212, 1215 (2015).

        Termination of parental rights is governed by Section 2511 of the Adoption Act

23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis. Initially, the focus is

on the conduct of the parent. The party seeking termination must prove by clear and

convincing evidence that the parent's conduct satisfies the statutory grounds for

termination delineated in Section 2511(a). Only if the court determines that the parent's

conduct warrants termination of his or her parental rights does the court engage in the

second part of the analysis pursuant to Section 2511(b): determination of the needs and



                                                                                             11
welfare of the child under the standard of best interests of the child. One major aspect of

the needs and welfare analysis concerns the nature and status of the emotional
                                                                               bond
between parent and child, with close attention paid to the effect on the child of

permanently severing any such bond. In re L.M, 923 A.2d 505, 511 (Pa.Super.2007)

(citations omitted). In re Adoption of C.J.J.P., 2015 PA Super 80, 114 A.3d 1046,
                                                                                  1049-
50 (2015). The Court need only agree with the orphans' court as to any
                                                                       one subsection of
Section 2511(a), as well as Section 2511(b), in order to affirm. In re Adoption
                                                                                of
C.J.J.P., 2015 PA Super 80, 114 A.3d 1046, 1050 (2015).

         Mother has three other Children: R.G., age 14,             0.0., age 8, who were removed
from her care and currently in Adoption proceedings with Maternal
                                                                  Grandmother; and
E.L., age 13, who lives with her Father.


         A full Hearing on the merits was held on January 18, 2017, whereupon the Court

granted the Petitions filed by DHS to involuntarily terminate Mother's parental rights
                                                                                       to
this eleven month old Child.

         A. The Trial Court Properly Found the Department of Human Services
                                                                                 Met
            Its Burden by Clear and Convincing Evidence To Terminate Mother's
            Parental Rights Pursuant to 23 Pa.C.S.A. 42511(a)(1), (2), and (S).'

          1 1(a) General Rule.-the rights of a
                                               parent in regard to a child may be terminated after a petition
filed on any of the following grounds:

         (1) The parent by conduct continuing for a period of at least six months
                                                                                      immediately preceding
             the filing of the petition either has evidenced a settled purpose of relinquishing
                                                                                                parenting
             claim to a child or has refused or failed to perform parental duties.
         (2) The repeated and continued incapacity, abuse, neglect or refusal of
                                                                                    the parent has caused the
             child to be without essential parental care, control or subsistence necessary for
                                                                                                his physical or
             mental well-being and the conditions and causes of the incapacity, abuse,
                                                                                           neglect or refusal
             cannot or will not be remedied by the parent.

        (5) The child has been removed from the care of the parents by the court
                                                                                   or under a voluntary
        agreement with an agency for a period of at least six months, the conditions which
                                                                                              led to the
        removal or placement of the child continue to exist, the parent cannot or will not
                                                                                           remedy those
        conditions within a reasonable period of time, the services or assistance
                                                                                  reasonably available to the
        parent are not likely to remedy the conditions which led to the removal or
                                                                                    placement of the child

                                                                                                                12
            Mother's issues with mental health, drug use, and housing are substantiated

on the record by the credible testimony of Ashley Wright, Core Case Manager, for

Turning Points for Children. She testified she has been the Case Manager since the Child

was brought into care on April 18, 2016, four days after his birth, when he was
                                                                                removed
from the hospital directly to his Maternal Grandmother.

       The evidence is clear and convincing regarding Mother's non-compliance with

the FSP objectives. Mother consistently tested positive for PCP, and only had
                                                                              negative
tests after a period of incarceration between July and September, 2016, when she
                                                                                 violated
her probation.

       Mother was ordered to have supervised visits with her Child, only if she had

negative drug screens, and Mother only complied with this requirement after she was

incarcerated, and that was short lived because Mother again tested positive for drugs.

       The evidence is also clear and convincing regarding Mother's inability to

maintain housing, and her inability to complete any program she was referred to. Based

on the evidence presented, this Court found clear and convincing evidence to terminate

Mother's parental rights pursuant to 23 Pa.C.S.A. §2511(a)(1),(2), and (5).




       within reasonable period of time and termination of the parental rights would best serve
                                                                                                the needs
       and welfare of the child.

       (8) The child has been removed from the care of the parent by the court or
                                                                                  under voluntary
       agreement with an agency, 12 months or more have elapsed from the date of removal or
       placement, the conditions which led to the removal or placement of the child continue
                                                                                               to exist and
       termination of the parental rights would best serve the needs and welfare of the child.




                                                                                                         13
         13.   Trial Court Properly Found that Termination of Mother's Parental
               Rights was in the Children's Best Interest and that DHS Met Its Burden
               Pursuant to 23 Pa.C.S.A. 2511(b).3

         After the Court finds that the statutory grounds for termination have been

satisfied, it must then deteiiiiine whether the termination of parental rights serves the best

interests of the children pursuant to 2511(b) In re Adoption of C.L.G., 956 A2d 999

(Pa.Super 2008). In terminating the rights of a parent, the Court "shall give primary

consideration to the development, physical and emotional needs and welfare of the

child." 23 Pa.C.S.A. §2511(b). One major aspect of the needs and welfare analysis

concerns the nature and status of the emotional bond between parent and child. In re

T.S.M., 71 A3d 251 (Pa. 2013).


         This Court finds credible the testimony from Ms. Wright, the Core Case Manager,

for Turning Points for Children that the Child was bonded to Maternal
                                                                      Grandmother and
not to Mother. She provided the Court with credible testimony that the Child looked to

his Maternal Grandmother, not to Mother for safety, comfort and to meet all of
                                                                               his daily
needs. She also opined that the Child would not suffer irreparable harm if Mother's

rights were terminated and that termination of Mother's parental rights and adoption

would be in the best interest of the Child.




3 Other Considerations.-The court in terminating the rights of a parent shall give
                                                                                        primary consideration
to the developmental, physical and emotional needs and welfare of the
                                                                             child. The rights of a parent shall
not be terminated solely on the basis of environmental factors such as
                                                                            inadequate housing, furnishings,
income, clothing and medical care if found to be beyond the control of the
                                                                                 parent. With respect to any
petition filed pursuant to subsection (a)(1),(6) or (8), the court shall not consider
                                                                                      any efforts by the parent
to remedy the conditions described therein which are first initiated
                                                                         subsequent to the giving of notice of
the filing of the petition.


                                                                                                             14
       This Court found that Mother evidenced an incapacity to parent this Child, and

was not persuaded that Mother could or would resolve these issues in the near future.


                                         CONCLUSION

       The Court concluded:


                      Considering the evidence regarding the Termination

              Petition against Mother, the evidence, is clear and

              convincing, that Mother has failed to take any steps to

              remedy the issues that brought the Child into care. The Child

              was removed from her care based upon Mother having

              illegal drugs in her system. The Child was in placement

              shortly after that point in time. The Child has remained in

              the same placement.


                      Mother has not taken any affiuiiiative steps to

              realistically place herself in a position to parent this Child in

              the future. Her history of failing to parent her other Children

              supports a finding that she will be unable to parent this Child

              going forward. She has not and will not be able to remedy

              any of those issues.


                      Therefore, under 2511 (a) (1), (2), and (5), Mother's

              rights are subject to termination.      The parallel analysis

              regarding this Child considers the evidence under 2511 (b),



                                                                                        15
               and that evidence is that the Child is well -bonded with the

               caretaker, who is also the caretaker of this Child's siblings.

               While Mom may have belatedly established a bond, it is

               clear that it is not a parental bond. That bond exists with the

               existing caretaker within the family structure that the Child

               lives.


                        Therefore under 2511 (b), and 2511 (a) (1), (2) and

               (5), Mother's rights are terminated. As a matter of law, since

               there is no evidence that anyone has stepped forward to

               claim paternity of this Child, nor has anyone ever entered

               this Child's life as a father figure, the Father remains

               unknown.     Therefore, under the law, putative unknown

               Father's parental rights are terminated.

               (N.T., 1/18/2017, p.30 at 7-25; p.31 at 19).


       For the foregoing reasons, this Court respectfully requests that the Decree of

January 18, 2017, terminating Mother, Y.I.C.'s Parental Rights to the Child J.C., and the

Order changing the permanency goal to Adoption be AFFIRMED.




                                                      BY THE COURT:



                                                              -CGuAtitikl4r
                                                      ALLAN L. TERESHKO, Sr. J.




                                                                                        16